internal_revenue_service national_office technical_advice_memorandum march none tam-115047-99 cc dom p si b8 number release date third party contact index uil no case mis no district_director taxpayer name taxpayer address taxpayer identification no quarters involved date of conference legend taxpayer issues is taxpayer liable for the excise_tax imposed by sec_4051 of the internal_revenue_code on a tractor when it makes the first_retail_sale of the vehicle described below if the irs rules adversely to taxpayer on issue will the irs grant taxpayer’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 conclusions taxpayer is liable for the excise_tax imposed by sec_4051 on a tractor when taxpayer makes the first_retail_sale of the vehicle described below taxpayer’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied facts taxpayer is a final stage manufacturer as part of its business taxpayer buys a medium duty two ton chassis cab converts the chassis cab into a vehicle that can tow and sells the vehicle to one of its customers or another retail dealer the chassis cab has a gross vehicle weight gvw rating of between big_number and big_number pounds and a gross combination weight of big_number pounds although the modifications are usually specified by the ultimate_purchaser these vehicles as a group have certain common characteristics these characteristics include a removable fifth wheel hitch and or a heavy duty trailer receiver a trailer plug an aluminum platform behind the cab and four to eight storage boxes whose individual capacity is eight cubic feet the platform behind the cab has the capacity to accommodate small loads such as groceries hay bales feed bags all-terrain vehicles or a tool box the vehicle’s brakes are independent of the brakes of a towed trailer however the towed trailer’s brakes as well as its lights are operated from within the vehicle’s cab this cab also has a trailer brake monitor the monitor’s signals indicate the amount of brake pressure needed to safely stop a trailer the cab can accommodate a maximum of six passengers the vehicle is designed to tow heavy trailers such as a to foot house trailer a racing car trailer or a horse trailer the average loaded weight of a to foot house trailer is about big_number pounds but can sometimes reach big_number pounds marketing materials for the vehicle describe the modifications as an effort to produce the safest 5th-wheel towing units on the road and refer to the end product as a tow vehicle the marketing materials also state that we build smart towing custom vehicles for smart travelers the selling_price for this vehicle can approach four times the price of a pickup truck that has a gvw rating of less than big_number pounds law and analysis sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that this tax does not apply to automobile truck chassis and automobile truck bodies suitable for use with a vehicle which has a gvw of big_number pounds or less under sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l the term tractor means a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 provides a list of equipment that will cause an incomplete chassis cab to be characterized as a tractor sec_145_4051-1 defines a truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer revrul_77_36 1977_1_cb_347 holds that a three-axled truck chassis with a conventional truck cab and equipped with an automobile carrier body designed to carry three automobiles two over the cab and one behind the cab as well as a fifth wheel mounted on a stinger that extended downward from the rear of the chassis is a truck- trailer for purposes of the highway use_tax in its analysis the revenue_ruling reiterates the statement in revrul_76_559 1976_2_cb_365 that it is not necessary that a vehicle be designed to perform only one of those functions towing semitrailers or trailers or for transporting property to the exclusion of the other in order to be ‘primarily’ designed for towing semitrailers or trailers or for transporting property revrul_76_554 c b holds that a light-duty pickup truck that had a gvw of big_number pounds or less retained its primary character as a truck after a removable bar and fifth wheel attachment was installed the fifth wheel attachment was placed across the bed over the rear axle and fitted into brackets mounted on either side of the bed this fifth wheel attachment enabled the truck to tow a gooseneck semitrailer revrul_76_559 considered whether two vehicles were trucks or tractors the first vehicle was a two-axle pickup truck with a bar and a fifth wheel attachment or a special kingpin installed in the truck’s bed the bar and fifth wheel could be removed the kingpin could be folded flush with the floor this ruling holds that the truck despite the installation of hitching devices retained its character as a truck the second vehicle was essentially similar to a truck tractor but had a fifth wheel mounted over its rear axle and an automobile carrier body designed to carry one automobile over the cab of the vehicle and one automobile behind the cab the ruling concludes that although the second vehicle had some load carrying capacity the vehicle was primarily designed as a tractor in applying the primarily designed test to the two vehicles the revenue_ruling states that it is not necessary that a vehicle be designed to only tow or transport a load to the exclusion of the other function in order to be ‘primarily’ designed for towing semitrailers or trailers or transporting property revrul_74_461 1974_2_cb_377 considered whether a vehicle with a small flat bed body used to transport materials used in connection with the sale and service of mobile homes and a special hitch mechanism used to tow mobile homes was a truck or a tractor the ruling concludes that the vehicle was designed primarily for the transportation of property even though equipped with a special hitch mechanism for towing mobile homes sec_7805 provides that the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect during an examination of taxpayer the district_director determined that the vehicle was a tractor and assessed the sec_4051 excise_tax on the first_retail_sale of the vehicle the district_director based the characterization of the vehicle as a tractor on the primary design of the vehicle the vehicle’s tow package includes a fifth wheel and or a heavy duty trailer receiver a trailer plug a trailer brake monitor and the equipment necessary to operate from the vehicle’s cab a trailer’s independent braking system and lights the vehicle’s gvw rating of big_number to big_number pounds its ability to tow a to foot trailer that weighs big_number to big_number pounds and its braking capabilities are disproportionately large relative to the vehicle’s load capacity although the vehicle has storage boxes installed on its bed the capacity of any one box is eight square feet the cargo carrying capacity of the vehicle is less than that of a truck that costs one quarter of this vehicle’s price comparing the towing characteristics and capabilities of the vehicle against its load capacity the district_director concluded that the vehicle was primarily designed to tow this conclusion is consistent with the marketing materials for the vehicle which describe the vehicle as a tow vehicle and explain its towing advantages these marketing materials do not discuss any load carrying capacity of the vehicle apart from the storage boxes the cost of these design characteristics is so disproportionately high when compared with the cost of vehicles with greater load carrying capacities that a prospective customer who did not need to tow or had minimal tow needs would not buy this vehicle taxpayer’s position is that the vehicle is not a tractor but a truck because sec_145_4051-1 provides that a tractor does not carry cargo on the same chassis as the engine taxpayer argues that the vehicle carries cargo on its chassis because the vehicle’s cab has a maximum capacity of six passengers cargo carrying space behind the cab and additional storage boxes therefore the vehicle cannot be a tractor taxpayer also argues that because the incomplete chassis cab did not have any of the equipment listed in sec_145_4051-1 the vehicle cannot be a tractor taxpayer maintains that an incomplete chassis cab that is purchased and sold as a tractor is ordered from the manufacturer with a tractor package as part of its original equipment the prevailing practice in the industry is that a medium duty truck chassis cab sold without a tractor package is ordered that way from the manufacturer because the purchaser intends to sell the completed vehicle as a truck below the big_number pound gvw threshold moreover taxpayer represents that the manufacturer’s warranty would not apply should such a chassis be modified for tractor use taxpayer’s reasoning that if a vehicle can carry cargo on the same chassis as the engine the vehicle must not be a tractor but a truck would render the primary design test in sec_145_4051-1 meaningless the same reasoning would also render the presumption in that regulation that a vehicle equipped with a tow package is primarily designed as tractor meaningless the vehicle cannot be characterized as a truck solely because the vehicle can carry cargo on the same chassis as its engine otherwise any tractor despite its primary design would be classified as a truck if the tractor has incidental or inconsequential load carrying capacity assuming there are no modifications to the chassis cab taxpayer’s assertion that the incomplete chassis cab cannot be treated as a tractor because the cab does not have any of the equipment listed in sec_145_4051-1 is correct however this characterization must be reconsidered if an incomplete chassis cab is modified because the modifications may result in a vehicle that is primarily designed to tow subsequent modifications to the incomplete chassis cab result in a two ton vehicle with a fifth wheel hitch and or a heavy duty trailer receiver that can tow a to foot trailer with a loaded weight of up to big_number pounds the controls for the brakes and lights of a trailer towed by the vehicle are in the vehicle’s cab the vehicle’s cab also has a brake monitor for a trailer’s brakes these features are the functional equivalent of a towing package this vehicle has been primarily designed to tow the towing and braking abilities of this vehicle are disproportionately powerful for its load carrying capacity which is limited to the space behind the cab this space is unavailable if the vehicle is towing a gooseneck trailer the eight cubic foot storage boxes are incidental storage space because of their individual size the cost of the vehicle for its capacity to transport a load is disproportionately high when compared to trucks that have similar load carrying capacities this conclusion is consistent with the marketing materials for the vehicle these materials describe the vehicle as a tow vehicle and detail its towing characteristics the materials do not mention the load carrying capacity of this vehicle’s bed the primarily designed as a tractor test in sec_145_4051-1 does not prescribe a minimum size tractors are available in various sizes the vehicle does not require an air brake system because electric brakes are sufficient for the size of the trailers the vehicle tows likewise industry practice for ordering a chassis or the loss of warranty attributable to a change in chassis use from truck to tow vehicle are not factors that are considered under the regulations for purposes of determining whether a vehicle is primarily designed to transport a load or tow taxpayer’s reliance on revrul_77_36 revrul_76_559 revrul_76_554 and revrul_74_461 is misplaced none of these revenue rulings consider the vehicle at issue in this technical_advice_memorandum furthermore in these revenue rulings the vehicle’s characterization as a truck or a tractor is given as a fact whereas the issue in this technical_advice_memorandum is whether the vehicle is a truck or a tractor consideration of sec_7805 relief taxpayer’s argument for favorable sec_7805 treatment is that in revrul_76_554 revrul_76_559 revrul_74_461 and revrul_77_36 vehicles of the type at issue in this technical_advice_memorandum were held to be primarily designed for the transportation of property and did not lose this characterization when equipped with towing devices taxpayer also argues that it relied on an article in a trade_association newsletter this article describes an irs examination involving a similar issue with respect to another taxpayer as well as the office of appeal’s appeals disposition of the issue a technical_advice_memorandum ordinarily is applied retroactively see section dollar_figure of revproc_2000_2 2000_1_irb_73 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued to that taxpayer the irs did not issue a ruling or a technical_advice_memorandum to taxpayer taxpayer’s reliance on revrul_77_36 revrul_76_559 revrul_76_554 and revrul_74_461 is misplaced because these rulings consider the effect of subsequent modifications made to a truck or tractor not whether a vehicle is a truck or a tractor an article in a trade publication does not support a request for sec_7805 relief because the article is not a published position of the service a taxpayer cannot rely on a settlement with appeals if the taxpayer was not a party to the settlement similarly a taxpayer cannot rely on a settlement with appeals regarding its own liability for a period other than the period specified in the settlement consequently the taxpayer’s arguments do not support granting its request for sec_7805 relief caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
